Citation Nr: 0723704	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right calcaneal fracture, rated as 10 percent 
disabling from April 2, 2003, rated as 20 percent disabling 
from June 17, 2003, and rated as 30 percent disabling from 
June 7, 2006.

2.  Entitlement to an increased rating for the service-
connected left calcaneal fracture, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected Hepatitis C.

4.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to the service-connected 
right and left calcaneal fractures.  

5.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to the service-connected 
right and left calcaneal fractures.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1980 to June 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2003 and June 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The June 2003 rating decision granted increased 
ratings to 10 percent each for the service-connected right 
and left calcaneal fractures, and denied an increased 
(compensable) rating for the service-connected Hepatitis C.  
The June 2004 rating decision further increased the rating 
for the right calcaneal fracture from 10 percent to 20 
percent, effective on June 17, 2003.  In addition, the June 
2004 rating decision denied service connection for bilateral 
knee disabilities and a back disability, both claimed as 
secondary to the service-connected right and left calcaneal 
fractures.  

Importantly, the RO indicated that the increase to 20 percent 
for the service-connected right calcaneal fracture was 
effective from June 17, 2003, the date of the veteran's claim 
for increase.  It appears, however, that the veteran's claim 
for increase in question was received on April 2, 2003, and 
remained pending at the time of receipt of the June 17, 2003 
correspondence that was mistaken for a new claim.  In light 
of this finding, the appeal period in question includes the 
period beginning on April 2, 2003.  

In a June 2006 rating decision, the rating for the service-
connected right calcaneal fracture was further increased to 
30 percent, effective on June 7, 2006.  

As the awards of increase for the service-connected right 
calcaneal fracture, pursuant to the June 2003 and June 2004 
rating decisions, do not constitute a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  As such, with regard to the 
right calcaneal fracture, the Board must consider whether the 
veteran is entitled to a rating in excess of 10 percent 
beginning on April 2, 2003, in addition to whether an 
increase in excess of 20 percent is warranted from June 17, 
2003 and whether an increase in excess of 30 percent is 
warranted on or after June 6, 2006.  

The issues of entitlement to service connection for a back 
disability and a bilateral knee disability, claimed as 
secondary to the service-connected right and left calcaneal 
fractures, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between April 2, 2003 and May 12, 2004, the service-
connected right calcaneal fracture was productive of pain in 
the foot and a moderate deformity on x-ray, reflecting an 
overall disability picture more nearly approximating that of 
a moderately severe foot injury.

2.  The medical evidence of record beginning on May 12, 2004, 
establishes that the service-connected right calcaneal 
fracture is manifested by severe limitation of motion of the 
right ankle, additional pain and tenderness in the right 
foot, atrophy on the dorsum of the right foot and severe 
arthritic changes in the right foot, reflecting an overall 
disability picture more nearly approximating that of a severe 
foot injury.  

3.  The service-connected left calcaneal fracture is 
productive of no more than moderate overall impairment.  

4.  The service-connected Hepatitis C is currently in 
remission and asymptomatic, without objective evidence of 
associated fatigue, malaise, anorexia, or incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
beginning on April 2, 2003, and a 30 percent rating beginning 
on May 12, 2004, for the service-connected right calcaneal 
fracture have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5284 (2006). 

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left calcaneal fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5284 (2006). 

3.  The criteria for the assignment of a compensable rating 
for the service-connected Hepatitis C are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.114, Diagnostic Code 7354 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the increased rating claims, the RO provided 
the appellant pre-adjudication notice by letter dated in May 
2003.  With regard to the service connection claims, the RO 
provided the appellant pre-adjudication notice by letter 
dated April 2004.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the claims of service connection 
in this case are remanded and any defect in that regard may 
be corrected on remand.  Moreover, the RO sent a letter to 
the veteran in March 2006 specifically notifying him of the 
laws regarding degrees of disability and effective dates, and 
all of the claims were readjudicated pursuant to a 
supplemental statement of the case issued in November 2006.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
right and left calcaneal fractures, and seeks a compensable 
rating for the service-connected Hepatitis C.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Right and Left Calcaneal Fractures

Historically, service connection for right and left calcaneal 
fractures was established by rating decision dated in 
September 1995.  That rating decision assigned noncompensable 
ratings for each foot pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for "other foot injuries."  In his 
April 2003 claim for increased ratings, the veteran asserted 
that the service-connected right and left calcaneal factures 
had worsened.

Diagnostic Code 5284 provides a 10 percent rating for 
moderate foot disability, a 20 percent rating for moderately 
severe disability, a rating of 30 percent for severe 
disability, and a maximum rating of 40 percent when there is 
actual loss of the use of the foot.  38 C.F.R. § 4.71(a) 
Diagnostic Code 5284.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors do 
not specifically relate to muscle or nerve injuries 
independent of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  DeLuca, supra.  Although the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Pursuant to the veteran's April 2003 claim for an increased 
rating, the veteran's feet were examined by VA in June 2003.  
The veteran reported that his job required him to stand and 
at the end of the day his feet were painful and swollen.  The 
veteran did not take medication for the disability and he had 
not undergone any foot surgery.  Examination of the heels 
appeared equal right and left.  There was no redness, no 
malformation, and no tenderness on palpation of either foot 
or ankle.  The veteran could dorsiflex the right and left 
ankle to 20 degrees, and he had 30 degrees of plantar 
flexion.  Inversion and eversion were to 5 degrees.  The 
impression was fractures of the right and left calcaneus with 
residual pain.  X-rays of the left calcaneus revealed no 
evidence of fracture or dislocation.  There was a small round 
calcaneal spur.  The soft tissues were unremarkable.  X-rays 
of the right calcaneus revealed a well-healed fracture of the 
calcaneus and posterior projection of the talus.  Although 
the fractures were well-healed, a deformity was noted on x-
ray.  A moderate deformity of the calcaneus was noted on the 
right.

In light of the above findings, the noncompensable ratings 
for the service-connected right and left calcaneal fractures 
were increased to 10 percent each, effective from April 2, 
2003, the date of receipt of the veteran's claim for an 
increased rating.  The veteran appealed that determination.  

At a VA examination in May 2004, the veteran complained of 
continued pain in his heels with difficulty walking.  The 
veteran described the pain in the right foot as a 5 out of 
10, and the pain in the left foot as a 4 out of 10.  On 
examination of the right foot, dorsiflexion of the right 
ankle was to 20, which was a loss of 10 degrees due to pain 
and stiffness.  Plantar flexion was limited to 15 degrees, 
with a loss of 15 degrees because of pain.  Inversion was to 
5 degrees, which was a 25-degree loss because of pain.  
Eversion was to 10 degrees, which was a 20-degree loss 
because of pain.  There was moderate periarticular 
thickening, medial and lateral tenderness, and tenderness 
about the heel at the point of insertion of the Achilles 
tendon.  There was slight interosseous atrophy of the dorsum 
of the right foot.  

On the left, dorsiflexion of the left ankle was limited to 30 
degrees.  Plantar flexion was limited to 30 degrees.  
Eversion was to 25 degrees, which was a 5-degree loss due to 
pain.  Inversion was limited to 15 degrees, which was a 15-
degree loss because of pain.  There was some medial 
tenderness and some tenderness about the heel at the 
insertion of the Achilles tendon.  

The impression was history of calcaneal fracture bilaterally 
with healing of the left heel and interim development of 
degenerative joint disease; fracture of the right calcaneus 
with treatment and subsequent development of severe arthritic 
change of the right heel with pain and limitation of motion, 
moderate disability with progression.  The examiner mentioned 
that the veteran used no assistive devices, and the affect on 
his occupation and activities of daily living was that he was 
slow walking and limped on his right leg.  Also, there was 
slight pain on range of motion of both ankles.  There was no 
additional limitation with repetitive use, and no additional 
limitation with flare-up.

At VA examination in June 2006, the veteran complained of 
some rest pain in the heels, as well as some intermittent 
swelling in the heels.  His employment, that of building 
mail-sorting machines, required him to stand most of the 
time.  He reportedly stood for up to 2-1/2 hours at a time 
with 10-minute breaks or a lunch break in between.  His heel 
pain did not interfere with his job, or activities of daily 
living, although it did cause discomfort.  The heel pain did 
not limit his walking distance, and he took no medication for 
the pain.  

On examination, the veteran was in no acute distress.  His 
gait was normal, and there was no limp.  The veteran did not 
use any ambulatory aids.  During the examination, the veteran 
was observed walking in the hallway barefoot and there was no 
limp.  Examination the left foot revealed some tenderness 
inferiorly over the calcaneus and also on the medial side of 
the calcaneus.  The ankle and foot were otherwise nontender.  
There was normal pain free subtalar motion.  The posterior 
portion of the calcaneus and heel were nontender.  Active and 
passive range of motion revealed dorsiflexion to 20 degrees, 
plantar flexion to 60 degrees, inversion to 20 degrees, and 
eversion to 10 degrees.  There was some discomfort with 
maximum plantar flexion and maximum inversion and eversion.  
There was no swelling of the ankle or heal.  Motor strength 
was 5/5 in each direction.  There was no increased pain, 
weakness, fatigue or incoordination with repetitive motion.  

On the right foot, the heel was noticeably shorter than on 
the left.  There was no subtalar motion.  Ankle motion was 
severely limited but was non-tender.  Active and passive 
range of motion of the right ankle revealed dorsiflexion to 5 
degrees, plantar flexion to 20 degrees, inversion to 0 
degrees, and eversion to 5 degrees.  There was no pain, 
weakness, fatigability, or incoordination with repetitive 
motion.  Palpation of the calcaneus and heel and ankle were 
nontender.  There was pes planus of the right foot.  

The impression was bilateral heel pain secondary to calcaneal 
fractures, right greater than left.  The examiner concluded 
that the veteran had fairly severely limited motion of the 
right ankle and had lost subtalar motion of the right 
secondary to subtalar degenerative joint disease.  On the 
left side, the foot and ankle motion and subtalar motion were 
essentially normal.  The calcaneal fractures were painful and 
a nuisance, but did not significantly limit the veteran's 
activity level.  X-ray of the right foot revealed shortening 
of the calcaneal neck; healed intra articular calcaneal 
fracture with severe post-traumatic degenerative joint 
disease at the subtalar joint.  X-ray of the left foot 
revealed healed calcaneal fracture with mild degenerative 
joint disease of the subtalar joint.  

Prior to the May 2004 examination, the evidence of record 
revealed an overall disability picture, with regard to the 
right foot, that more nearly approximated that of a 
moderately severe degree, including the time period from 
April 2, 2003 to June 17, 2003.  Between April 2, 2003, and 
May 12, 2004, the medical evidence of record revealed only 
minimal limitation of motion of the right ankle, with 
complaints of pain and tenderness and swelling at the end of 
the day.  A deformity of the right foot was noted on x-ray.  
Despite the veteran's complaints of pain, there was no 
tenderness on palpation or other objective finding to support 
the assignment of a rating in excess of 20 percent for the 
service-connected right calcaneal fracture prior to May 12, 
2004.  Nevertheless, a 20 percent rating based on moderately 
severe foot injury is assignable, given the veteran's 
complaints of increased pain.  In light of the foregoing, the 
criteria for the assignment of a 20 percent rating, but not 
higher, for the service-connected right calcaneal fracture 
have been met from April 2, 2003.  

Beginning in May 2004, the medical evidence of record shows 
that the service-connected right calcaneal fracture increased 
in severity.  Beginning with the May 12, 2004 VA examination, 
the service-connected right calcaneal fracture has been 
manifested by symptoms more nearly approximating a severe 
overall disability picture.  Beginning in May 2004, the 
medical evidence revealed fairly significant limitation of 
motion of the right ankle, and the development of severe 
arthritic change.  Likewise, the June 2006 examiner 
specifically noted that the veteran had "fairly severely 
limited motion of the right ankle."  In addition to the 
increased limitation of motion noted on examinations 
beginning in May 2004, tenderness was also elicited on these 
examinations.  The objective findings beginning in May 2004 
corroborate the veteran's assertions that his service-
connected right calcaneal fracture continued to worsen in 
severity.  The foregoing medical findings, as well as the 
veteran's assertions regarding worsening pain and discomfort, 
provide a basis for the assignment of a 30 percent rating for 
the service-connected right calcaneal fracture, beginning on 
May 12, 2004, the date of the examination at which the 
medical evidence of record supports a finding of severe 
overall disability of the right foot.  

A 30 percent rating is the maximum rating assignable under 
Diagnostic Code 5284, absent the actual loss of use of the 
foot, which warrants a 40 percent rating.  There is no other 
appropriate diagnostic that would afford the veteran a higher 
rating.  

In contrast, the service-connected left calcaneus fracture, 
since April 2, 2003, has never been manifested by more than a 
moderate degree of disability.  The medical evidence of 
record does not show objective findings related to the left 
foot which suggest otherwise.  Although the veteran has 
complained of pain and swelling in the left foot, no medical 
professional has concluded that the overall severity of the 
disability, including pain and swelling, is more than 
moderate in degree.  On various VA examinations, as 
summarized above, the veteran's range of motion of the left 
foot/ankle has never been more than slightly limited, and 
there is no deformity of the left foot.  Although tenderness 
to palpation was noted on more recent examinations, it has 
never been shown to be more than moderate in degree, and the 
veteran has admitted that the disability of the right foot 
has always been worse than the left foot.  The veteran has 
always been able to work without functional limitations, and 
he has always been able to engage in activities of daily 
living without limitation.  At each VA examination, the left 
foot has always been assessed as relatively normal.  Although 
the VA examination of June 2006 noted mild arthritis of the 
left foot, there is no indication that mild arthritis 
increased the overall level of severity of the left foot 
disability to a moderately severe degree.  

With regard to the left foot, a moderately severe disability 
picture is simply not demonstrated in this case.  Likewise, 
range of motion of the left ankle has never been shown to be 
more than moderate in degree.  As such, a rating in excess of 
10 percent for the service-connected left calcaneal fracture 
is not warranted in this case, including on the basis of 
limitation of motion.  Other ratings pertaining to 
disabilities of the foot have been considered; however, no 
other appropriate rating affords the veteran a rating in 
excess 10 percent for the service-connected left calcaneal 
fracture.  The veteran's complaints of pain and swelling of 
the left foot are acknowledged, and those symptoms are 
adequately compensated for by the currently assigned ten 
percent rating, particularly given the lack of objective 
findings and the lack of functional impairment.  As the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected right and left foot disabilities 
under consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the veteran has significant impairment of the 
right foot which results in certain work restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


Hepatitis C

The evidence of record reflects that the veteran was 
diagnosed and treated for Hepatitis C in service.  Service 
connection for chronic Hepatitis C was granted pursuant to a 
September 1995 rating decision, which assigned a 
noncompensable rating.  

Pursuant to 38 C.F.R. Part 4, DC 7354, a noncompensable 
evaluation is warranted when the condition is nonsymptomatic.  
A 10 percent evaluation requires intermittent fatigue, 
malaise and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12 
months.

A 20 percent disability evaluation is warranted when there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.   

Higher evaluations are assigned for more severe symptoms.  

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354. 

In support of his claim for an increased rating, the veteran 
referred to treatment records from 1995 to 2002, which were 
obtained and associated with the claims file.  These records 
reflect that the veteran was treated for chronic Hepatitis C 
in the past with ribavirin and interferon.  

Other private records from December 2001, March 2002 and 
January 2004 reveal that the veteran's Hepatitis C is 
currently in remission.  Treatment records from December 2001 
indicate that the veteran reportedly felt well, and his 
weight, energy and appetite were all stable.  He had no 
bleeding problems, fluid retention, and he was not on any 
medications.  Objectively, the veteran looked well.  He had 
no stigmata of chronic liver disease.  The assessment was 
probable remission.  

In March 2002, the veteran continued to feel well, despite 
lab results showing a positive RNA.  Weight, appetite, and 
energy all remained stable.  The veteran continued to abstain 
from alcohol and he was on no medications.  Objectively, the 
veteran had no stigmata of chronic liver disease.  The 
assessment was positive Hepatitis C RNA, therefore the virus 
was indeed present in the body; however, his liver enzymes 
had been normal.  The examiner concluded that the veteran may 
well not have significant ongoing damage to his liver.  The 
examiner noted that the only way to be completely certain of 
the status of his liver would be to undergo a liver biopsy, 
which the veteran declined at that time.  

At VA examination in June 2003, the veteran appeared well-
nourished and not acutely or chronically ill.  The veteran 
reported that he received a course of drug therapy in 1993, 
including interferon, and another course in 1998, including 
interferon and ribavirin.  The diagnosis was Hepatitis C, per 
the veteran's self-reported history.  

Lab results in January 2004 showed a slight increase in total 
protein, albumin and calcium; however, there were no signs of 
active Hepatitis C.

At a VA examination in May 2004, the veteran had no current 
complaints relative to his Hepatitis C.  The examiner noted 
that recent liver profiles in July 2003 and April 2004 were 
normal.  

An August 2004 VA treatment record reveals complaints of numb 
discomfort in the right upper and right lower quadrants since 
taking Advil.  The examiner noted a history of Hepatitis C, 
but indicated that there was no nausea, vomiting or diarrhea, 
constipation, fever or food intolerance, and there was no 
icterus.  The examiner noted prior VA treatment with regard 
to VA lab work and examinations in January 2004, and 
determined that there was no active disease present with 
regard to the Hepatitis C.  The diagnosis was vague non-
specific parestheias in upper and lower right abdomen, 
questionable etiology.  

At VA examination in June 2006, the veteran reported that he 
had not had any specific symptoms of Hepatitis.  There was no 
jaundice, nausea, vomiting or changes in bowel habits.  The 
abdomen was scaphoid and the bowel sounds were normal.  There 
was no tenderness, masses or organomegaly.  The liver was 
normal to palpation and percussion.  The diagnosis was 
Hepatitis C, currently asymptomatic.  

In sum, the medical evidence in this case reflects that the 
veteran's Hepatitis C is not active at this time.  No medical 
professional has suggested otherwise.  In fact, the medical 
examinations and outpatient treatment records outlined above 
consistently demonstrate that the veteran does not suffer 
from fatigue, malaise, nausea, vomiting, anorexia or other 
indication of active liver disease, despite some evidence of 
elevated liver enzymes.  

The veteran's own implied assertions that he has abdominal 
pain due to Hepatitis C and that the condition of his liver 
has worsened due to the Hepatitis C are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Because the 
veteran is not shown, nor has he claimed, to be a medical 
professional, he is not competent to render a medical opinion 
as to the severity of the Hepatitis C.   

In sum, there is no evidence of current functional impairment 
as a result of the veteran's service-connected Hepatitis C.  
As a result, a compensable rating for the service-connected 
Hepatitis C under Diagnostic Code 7354 is not warranted.  See 
also 38 C.F.R. § 4.1.  As the preponderance of the evidence 
is against the claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.





ORDER

A 20 percent rating, but no higher, is granted from April 2, 
2003, and a 30 percent rating is granted from May 12, 2004, 
for the service-connected right calcaneal fracture, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for the service-connected 
left calcaneal fracture is denied.  

Entitlement to a compensable rating for the service-connected 
Hepatitis C is denied.  


REMAND

The veteran asserts that his current bilateral knee pain and 
back pain resulted from one leg being slightly longer than 
the other, which was reportedly caused by the service-
connected right calcaneal fracture.  

In October 2004, the veteran was examined by VA to determine 
the current nature and likely etiology of the claimed 
bilateral knee and back disabilities; however, this 
examination is inadequate for purposes of establishing 
service connection on a secondary basis for the claimed 
bilateral knee and back disabilities.  

At the outset, the VA examiner was not provided with the 
veteran's claims file for review in conjunction with the 
examination.  Absent a review of prior medical treatment with 
regard to the service-connected right and left calcaneal 
fracture, including the discrepancy of leg lengths, any 
medical opinion regarding the etiology of the claimed 
bilateral knee disability or a back disability carries little 
probative value, given the facts in this case.  Here, the VA 
examiner in October 2004 did not even mention the 1.5 inch 
difference in height between the right leg and the left leg; 
and as such, it is likely that the VA examiner's examination 
and diagnosis do not accurately reflect the current nature, 
extent and severity of the veteran's service-connected 
disability.  In light of the foregoing, a thorough and 
contemporaneous medical examination, that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one, should be accomplished.  

Furthermore, the examiner in October 2004 first indicated 
that the veteran's back and knees were "relatively normal," 
but then opined that the "back and knees are independent 
conditions."  It is therefore unclear as to what 
disabilities, if any, are associated with the knees and back.  

In addition, because the veteran asserts that his bilateral 
knee pain and back pain are related to the service-connected 
right and left calcaneal fractures, consideration must be 
given to whether the veteran has separate, non-service-
connected knee and back disabilities that have been 
aggravated by the service-connected right and left calcaneal 
fractures.  If a non-service-connected disability is 
aggravated by a service-connected disability, the level of 
disability attributable to aggravation must be determined.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

All pertinent treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the issues on 
appeal that have not been previously 
secured.  Also obtain and associated with 
the claims file all VA records pertinent 
to the veteran's claims.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed back and bilateral knee 
disabilities.  All indicated x-rays and 
laboratory tests should be completed.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
provide specific comments as to any 
relationship between the veteran's 
service-connected right and left calcaneal 
fractures, and any current back and/or 
knee disabilities.  The examiner should 
also indicate if the veteran's service-
connected right and left calcaneal 
fractures aggravate any current back 
and/or bilateral knee disabilities, and, 
if so, what level of disability is 
attributable to aggravation.  Additionally 
the examiner should opine as to whether it 
is at least as likely as not that the 
veteran's current back and/or bilateral 
knee disabilities, if any, had their onset 
during service.  A complete rationale 
should accompany all opinions expressed.

3.  Readjudicate the veteran's claims for 
entitlement to service connection for 
claimed back and bilateral knee 
disabilities.  Specifically consider 
whether the veteran has a back disability 
and/or a bilateral knee disability 
secondary to his service-connected right 
and left calcaneal fractures, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth in 
Allen regarding aggravation.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


